Citation Nr: 0002929	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Marine Corps from 
January 1970 to January 1972 and in the Army from July 1991 
to January 1992, to include in Southwest Asia from August to 
November 1991.  The veteran's initial period of active duty 
service included service in the Republic of Vietnam.  He also 
served in Marine Corps Reserve and the Army National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from an 
August 1994 rating decision of the Nashville, Tennessee, 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

This matter was previously before the Board in November 1998, 
at which time the case was Remanded for additional 
development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The evidence, to include the veteran's awards and 
decorations, does not show he was engaged in combat with the 
enemy or participated in direct combat.

3.  The veteran's reported stressors in service are not 
supported by credible evidence.

4.  The current diagnosis of PTSD is based on the veteran's 
unverified stressors, which are insufficient to support the 
diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. §  5107(a) (West 1991); that is, the 
veteran has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already associated with his claim 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. §  5107(a) 
(West 1991), has been satisfied, and that the evidence of 
record provides a sufficient basis upon which to adjudicate 
this claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

38 C.F.R. § 3.304(f) (1999) states that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor(s).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997

The veteran's DD214 for his first period of active duty shows 
that his MOS was a mortarman in the Marine Corps and that he 
served in the Republic of Vietnam on May 1, May 21-22, and 
June 25, 1971.  His decorations included the Vietnam Service 
Medal.  

The veteran claims that he currently has PTSD which is 
manifested by recurrent nightmares, insomnia, hypervigilence, 
startle response, flashbacks, avoidant behavior, and 
depression.  He claims that his experiences in the Persian 
Gulf War triggered his PTSD from Vietnam that had previously 
been dormant.  In his Appeal To Board Of Veterans' Appeals 
(VA Form 9) dated in November 1995, the veteran asserts that 
he was entitled to service connection for PTSD based on his 
service in Vietnam as an infantryman wherein he was in a lot 
of stressful situations and lost several friends who were 
killed or injured. 

The veteran's service medical records from both periods of 
active service are silent as to any reports of or treatment 
for PTSD or any other psychiatric disorder.  Subsequent to 
service, a VA hospital discharge summary dated in October 
1993 shows that the veteran was treated for chemical 
dependency from September 1993 to October 1993. The examiner 
noted that they were not aware of any psychiatric 
hospitalizations or psychiatric medications.  The diagnosis 
was moderate alcohol dependence and a Global Assessment of 
Functioning (GAF) code of 45 was assigned.

Thereafter, VA outpatient treatment records dated from 
September 1993 to April 1995 show that veteran has been 
attending he Vietnam Veteran's Group PTSD program at a VA 
Medical Center.  In conjunction with the group sessions, the 
veteran has been given assessments of PTSD, dysthymia, 
anxiety and irritability.

In February 1994 the RO requested the veteran to furnish more 
detailed information concerning his claimed stressors.  No 
response was received from the veteran.  

The veteran underwent a VA examination in February 1997.  He 
stated that in Vietnam his job was specifically that of a 
mine sweeper, that came under repeated enemy ambushes and 
that he saw many friends killed.  He further made reference 
to service in the Persian Gulf and watching an oil well fire 
be extinguished, which he indicated may have triggered his 
PTSD.  The diagnoses included Axis I: Probable core of 
dysthymic disorder or major depression and Axis II: PTSD and 
associated history of chronic substance abuse disorder, 
alcohol.  The GAF was estimated at 52.  The examiner 
concluded that it appeared the veteran's tour of duty in 
Saudi Arabia reactivated a previous PTSD from Vietnam, which 
was either lying dormant for several years or had been self-
tranquilized by the overuse of alcohol.  The examiner also 
opined that there was a basis for underlying depression which 
was part of the problem.

In June 1997 the RO again requested the veteran to furnish 
more detailed information regarding the claimed stressors.  
No response was received from the veteran

Received in July 1997 were two lay statements from friends of 
the veteran, which are to the effect that when he returned 
from Vietnam he was confused and his attitude had changed.  
His friends also indicated that when he returned from Saudi 
Arabia his physical condition had deteriorated.

In November 1998, the Board Remanded this case to the RO for 
additional development of the evidence.  In conjunction with 
the Remand, the RO in February 1999 again requested the 
veteran to furnish more specific information concerning his 
stressors.  He was informed that failure to respond might 
result in an adverse action on his claim.  No response has 
been received from the veteran.  

The RO obtained the veteran's personnel records for his first 
period of active duty and thereafter.  These records show 
that from March 1971 to January 1972 the veteran was a member 
of Co. A, 1st Bn., 9th Regt., 3rd Marine Division, (Rein) 
Fleet Marine Forces (FMF) in the capacity initially as a 
motorman and then a rifleman.  Under combat history and 
expeditions it was reported that the veteran participated in 
direct combat support operations in the coastal waters of the 
Republic of Vietnam with Carrier Task Force Group 79.4 on May 
1, May 21-22, and June 25, 1971. 

The veteran also served as a chemical operations specialist 
and carpenter with the Army and served a tour of duty in 
Southwest Asia. and the Southwest Asia Service Medal with one 
bronze service star.  The veteran was not shown to have been 
awarded decorations or citations reflective of combat.

In April 1999, the Personnel Records Management Support 
Branch by direction of the Commandant of the Marine Corps 
indicated that a search of unit diaries for Co. A, 1st Bn., 
9th marines from March 1971 to January 1972 showed no wounded 
or killed in action. In February 1999, the Marine Corps 
Historical Center furnished no pertinent information.  The RO 
requested information concerning the reported stressors from 
the 1st Battalion 9th Marine Network.  No response has been 
received from that organization.

To summarize, the medical evidence shows that PTSD has been 
diagnosed based on stressors reported by the veteran.  
However, there is no credible evidence that supports that the 
claimed inservice stressors actually occurred.  The veteran's 
statements, standing alone, do not establish that he was in 
combat.  The service administrative records indicate that the 
veteran served in Vietnam for several days during 1971 on 
board a ship that was a member of a Carrier Taskforce Group 
in a combat support capacity.  There is no indication that 
the veteran was in combat nor does the current information 
indicate he was involved in ambushes or that his unit 
sustained causalities while engaging the enemy.  The RO has 
on three separate occasions requested additional information 
from the veteran.  However, on each occasion he has failed to 
respond.  Accordingly, based on the current information, the 
Board finds that the claimed stressors which reportedly 
occurred in Vietnam have not been verified. 

The Board recognizes that the VA examiner is competent to 
enter a diagnosis regarding the cause of the veteran's PTSD.  
However, the references to combat are based on the history 
provided by the veteran over twenty five years after his 
discharge from the period of service wherein the stressors 
were alleged to have occurred.  There is no indication that 
any doctor had personal knowledge of the inservice events.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995). 

Concerning his service in the Persian Gulf, during the recent 
VA examination, the examiner indicated that the exposure to 
the oil well fire being extinguished may have triggered PTSD.  
However, without verified stressors, this opinion is not 
supported by the evidence.

Accordingly, the Board concludes that there is no credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  Thus, service connection for PTSD is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
however, the Board concludes that the most probative evidence 
is negative and that the preponderance of the evidence is 
against the veteran's claim.  Therefore, there is no doubt to 
be resolved.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

